Opinion by
Mr. Justice Green:
We think the learned court below was entirely right, both in the rejection of the offer of parol proof, and in the answers to the points of the plaintiffs. As to the offer of testimony, it contained no proposal to prove any fraud or mistake in the execution of the instrument and no omission of anything agreed upon and not inserted. On the contrary, the proof was distinct and not at all disputed that the word “lease” was interlined at the time of execution and before the signatures were affixed. The whole purpose of the offer was to prove what was the understanding of the parties as to the meaning of the agreement. But that is precisely what cannot be done by parol evidence. The writing must speak for itself and its meaning must be declared by the courts. Moreover, there was an express provision in the contract that there was no verbal understanding other than what was expressly stated in the instrument. To admit parol evidence of the understanding in such circumstances would require a disregard of this provision, as well as of the rule of law.
The word “lease” being by common consent a part of the written contract of the parties, the case comes clearly within the ruling of this court in Brunswick & B. Go. v. Hoover, 95 Pa. 508, 40 Am. Rep. 674. The agreement is beyond doubt a sale of the property with a provision for a lease security which was *383good enough between the parties, but worthless as against creditors. In view of the testimony of Mr. Travis, the plaintiffs’ witness, it was impossible for the court to affirm the plaintiffs’ first and second points; and when it was left to the jury to say whether the lease of April 24, 1884, was a new contract, abrogating all that was previously done between the parties, they certainly gave to the plaintiffs all they could ask as to the effect of that paper. The court distinctly told tire jury that if they found that the original agreement of July 18, 1882, and the lease of September 1, 1882, were given up and considered as abrogated by the parties and a new arrangement made by the lease of April 24, 1884, they should find for the plaintiffs.
As there was testimony on both sides of this question, the court could not decide it, but necessarily left it to the jury. Coleman distinctly testified that such was not the case and there were other facts corroborating him; hence, notwithstanding Brent’s testimony to the contrary, the question was a disputed one and within the province of the jury to whom it was fairly left, and decided for the defendants.
Judgment affirmed.